Order entered June 1, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-01015-CR

                          CALVIN ULESS KENNEDY, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-76824-R

                                         ORDER
         Based on the Court’s opinion of this date, we GRANT the January 19, 2016 motion of

Ronald L. Goranson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Ronald L. Goranson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Calvin Uless Kennedy, TDCJ No. 02021345, Middleton Unit, 13055 FM 3522, Abilene, Texas,

79601.

                                                    /s/   ADA BROWN
                                                          JUSTICE